Citation Nr: 0123932	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  98-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTR0DUCTION

The veteran had active duty service from January 1960 to 
January 1964, and from March 1964 to March 1970, as well as 
service in the National Guard.  

The veteran's claim of entitlement to a total disability 
rating based on unemployability due to service connected 
disabilities was granted by the regional office (RO) in a 
July 2001 rating decision, effective from July 9, 2001.  
Thus, this matter is no longer before the Board on appeal.  
In the same rating decision, the RO granted entitlement to 
service connection for diabetes mellitus and awarded a rating 
of 10 percent, also effective from July 9, 2001.


REMAND

In August 1996, the veteran filed a claim for service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange.  In February 1997, the RO denied entitlement to 
service connection for peripheral neuropathy secondary to 
exposure to herbicide agents.  In May 1997, the veteran was 
again denied entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  In that 
rating decision, the issue was characterized as whether new 
and material evidence had been submitted to reopen the claim.

In June 1997, the veteran filed a Notice of Disagreement, 
specifically with the May 1997 rating decision.  The RO 
issued a SOC in October 1997.  The veteran perfected an 
appeal as to that issue by filing a VA Form 9 in May 1998.  
In more recently dated Supplemental Statements of the Case, 
the RO continued to characterize the issue as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for peripheral neuropathy due to Agent 
Orange exposure.

The Board notes that a Vietnam veteran who has been exposed 
to herbicide agents shall be afforded a presumption of 
service connection if he develops "acute and subacute" 
peripheral neuropathy.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (2000).

It is noteworthy that the reported onset of the veteran's 
peripheral neuropathy was in 1991.  Further, it has been 
attributed to diabetes mellitus.  However, the record 
contains medical evidence that suggests that the veteran's 
peripheral neuropathy may be the result of his in-service 
exposure to herbicide agents.  Even if the veteran cannot 
show entitlement to presumption service connection, if he can 
show that his peripheral neuropathy is related to in-service 
herbicide exposure, he may be granted service connection.  
See Combee v. Brown, 5 Vet. App. 248 (1993).  Also, if the 
veteran's peripheral neuropathy is a separate manifestation 
of his service-connected diabetes mellitus, he may be 
entitled to a separate rating for any such separate 
manifestation.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
Under Diagnostic Code 7013, for diabetes mellitus, 
compensable complications of diabetes mellitus are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  See also, 38 C.F.R. 
§ 3.303 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra.; VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
peripheral neuropathy.  The RO should 
take all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), is fully complied with and 
satisfied. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, etiology, and extent of his 
disability from peripheral neuropathy.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether it is as likely as not 
that the veteran's peripheral neuropathy 
is a separate manifestation of his 
diabetes mellitus or, alternatively, that 
it is more likely than not unrelated to 
his diabetes mellitus.  If the examiner 
concludes that the peripheral neuropathy 
is not related to the veteran's diabetes 
mellitus, the examiner should express an 
opinion whether it is as likely as not 
that the veteran's peripheral neuropathy 
is related to the veteran's exposure to 
herbicide agents in Vietnam.  If that 
examiner concludes that the veteran's 
peripheral neuropathy is neither related 
to his diabetes, nor to his exposure to 
herbicide agents in Vietnam, the examiner 
should express an opinion whether it is 
as likely as not that the veteran's 
peripheral neuropathy has been aggravated 
by his service-connected diabetes 
mellitus.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  If the appellant or his 
representative has or can obtain evidence 
that supports his claim, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran has 
disability from peripheral neuropathy 
that was caused by exposure to herbicide 
agents in Vietnam or was aggravated by a 
service-connected disability.

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim, including consideration of whether 
the veteran has peripheral neuropathy due 
to his service-connected diabetes.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




